Title: From Thomas Jefferson to Francis Eppes, 4 July 1775
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia, July 4th, 1775.
                    
                    Since my last, nothing new has happened. Our accounts of the battle of Charleston have become clear, and greatly to our satisfaction. Contrary to what usually happens, the first accounts were below truth; it is now certain that the regulars have had between 1200 and 1400 killed and wounded in that engagement, and that of these 500 are killed. Major Pitcairn is among the slain, at which everybody rejoices, as he was the commanding officer at Lexington, was the first who fired his own piece there and gave the command to fire. On our part were killed between 60 and 70, and about 150  wounded. Among those killed was a Dr. Warren, a man who seems to have been immensely valued in the North. The New Englanders are fitting out light vessels of war, by which it is hoped we shall not only clear the seas and bays here of everything below the size of a ship of war, but that they will visit the coasts of Europe and distress the British trade in every part of the world. The adventurous genius and intrepidity of those people is amazing. They are now intent on burning Boston as a hive which gives cover to regulars; and none are more bent on it than the very people who come out of it and whose whole prosperity lies there. This however, if done at all, it is thought better to defer till the cold season is coming on, as it would then lay them under irremediable distress. Powder seems now to be our only difficulty, and towards getting plenty of that nothing is wanting but saltpetre. If we can weather out this campaign, I hope that we shall be able to have a plenty made for another. Nothing is requisite but to set about it, as every colony has materials, but more especially Virginia and Maryland. My compliments most affectionately to Mrs. Eppes. Mr. and Mrs. Skipwith, I expect, have left you. Adieu.
                    
                        Th. Jefferson
                    
                